142 F.3d 443
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Billy W. FAUSSET, Petitioner-Appellant,v.Chris MAGLARAS, Respondent-Appellee.
No. 97-15565.D.C. No. CV-96-00409-DWH.
United States Court of Appeals,Ninth Circuit.
.Submitted April 20, 19982.Decided April 28, 1998.

Appeal from the United States District Court for the District of Nevada David Warner Hagen, District Judge, Presiding.
Before BRUNETTI, RYMER and T.G. NELSON, Circuit Judges.

MEMORANDUM1

1
Nevada state prisoner Billy W. Fausset appeals pro se the district court's dismissal of his 42 U.S.C. § 1981 action as time-barred.  We affirm for the reasons stated in the magistrate judge's report and recommendation and the district court's order filed January 22, 1997.

AFFIRMED.3


2
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


1
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


3
 The motion of Orin G. Grossman to withdraw as counsel of record for the appellee, Chris Maglares, Jr., is granted.  The Clerk shall serve a copy of the memorandum disposition on Maglares at the following address:  2250 Tropicana Ave., # 19-114, Las Vegas, Nevada 89119